Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 and 8-12 are objected to because of the following informalities:  
In claim 1, line 6, “a tensioner frame” should be –the tensioner frame--.
In claims 2-6, 1st line, “An apparatus” should be –The apparatus--.
In claims 8-12, 1st line, “A method” should be –The method--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the tensioner frame" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlond, U.S. Patent No. 4434691.
	Regarding claims 1, 6-7, and 11-12, LeBlond ‘691 teaches a method of using the apparatus, as shown in figures 1-8.  LeBlond ‘691 discloses an apparatus for handling overlay sheet material on a cutting apparatus (see figure 1) comprising: a conveyor (14, 16, which has a sperate motor 60 for controlling the speed) for moving work material in a longitudinal direction in the cutting apparatus 10, a support 36 for positioning a tensioner frame 158 (i.e., a pivot link which can pivot but also moved or not moved by the drive as an active and an inactive position, claims 5 and 11) adjacent the conveyor, the tensioner frame 158 attached to the support 36, a nip wheel 152 rotatably attached to the tensioner frame 158, and a drive (i.e., 46, 48, inherently driven by an electric since it’s connected to a computer 54, claims 2 and 8) attached to the tensioner frame (i.e. 36 connected to 158) for rotating the nip wheel 152 with a tangential speed in the longitudinal conveyor speed, wherein the nip wheel 152 engages the overlay sheet material 150 applying a tension thereto in the same longitudinal direction as the conveyor, see figures 1-8.
	As stated above, LeBlond ‘691 doesn’t explicitly explain the speed of the drive (46, 48) relative to the conveyor speed.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the speed of the drive with respect to the speed of the conveyor since each drive has a separate motor for controlling the material speed and tension.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims 3-4 and 9-10 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 3-4 and 9-10, including the elements recited within the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
11/1/22
/SANG K KIM/Primary Examiner, Art Unit 3654